NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT

MAURO RAMIREZ,                              )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D18-1278
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed November 20, 2019.

Appeal from the Circuit Court for Manatee
County; Brian Iten, Judge

Howard L. Dimmig, II, Public Defender,
and Maura J. Kiefer, Special Assistant
Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Blain A. Goff, Assistant
Attorney General, Tampa, for Appellee.


PER CURIAM.


             Affirmed.



MORRIS, BLACK, and LUCAS, JJ., Concur.